STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of March 1, 2010, by and among The Quercus Trust (“Quercus” or the “Purchaser”), and Entech Solar, Inc., a Delaware corporation (the “Company”). WHEREAS, the Purchaser desires to purchase from the Company, and the Company desires to sell to Purchaser, shares of the Company’s common stock, par value $0.001 (“Common Stock”), on the terms set forth herein; and WHEREAS, the Company is offering the Common Stock pursuant to Rule 506 of Regulation D promulgated under the Securities Act of 1933, as amended (the “Securities Act”). NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants and agreements herein contained, and intending to be legally bound hereby, the parties hereto hereby agree as follows: 1. Sale of Shares. 1.1.Purchase and Sale of Shares.The Company hereby agrees to issue to Quercus twenty-five million (25,000,000) shares of Common Stock at a price of $0.08 per share (the “Share Price”), for an aggregate purchase price of $2,000,000, which shares shall be purchased by Quercus upon the full execution of this Agreement. 1.2.The Closing.The sale and purchase of the Common Stock shall take place at the offices of the Company, or at such other location as the Company and Quercus mutually agree, on the date first set forth above (the “Closing”).At the Closing, the Company shall deliver to Quercus a certificate representing the Common Stock (the “ Certificate”) in the form set forth on Exhibit “A” hereto, against delivery to the Company of a check or wire transfer in the amount of the Share Price.The obligation of Quercus to consummate the purchase at the Closing is subject to issuance of the Certificate by the Company and the truth and accuracy of the representations and warranties of the Company in Section 2 below. 2. Representations and Warranties of Company.The Company hereby represents and warrants to Quercus that: 2.1.Organization, Good Standing and Qualification.The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of Delaware.The Company has full corporate power and authority to own and hold its properties and to conduct its business.The Company is duly licensed or qualified to do business, and in good standing, in each jurisdiction in which the nature of its business requires licensing, qualification or good standing, except for any failure to be so licensed or qualified or in good standing that would not have a material adverse effect on (i) the Company, (ii) its consolidated results of operations, assets, or financial condition, and (iii) its ability to perform its obligations under this Agreement (a “Material Adverse
